Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. Claims 1-9 and 12-34 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 7,957,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites the limitation "the adhesive material on the interior surface of the…rear member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not define adhesive material on the interior surface of the rear member.
Claim 4 is further rendered indefinite by the limitation “the rear member is capable of adhering the front member to the front surface of the electronic device” since it is unclear how the rear member can be adhered to the front surface of the electronic device when claim 1 defined the rear member as formed to cover and to conform to a contour of the rear surface of the electronic device. It appears “and the rear member” should be deleted from claim 4.
Claim 32 is rendered indefinite since it is unclear if “an interior surface of the front member” is the same as that defined in claim 30, or a different surface. Examiner suggests replacing “an interior surface of the front member” with “the interior surface of the front member”. 
Claim 32 is further rendered indefinite since it is unclear if “an adhesive material”, in line 2, is the same as the “transparent adhesive material” in line 6 of claim 30, or a different adhesive. Furthermore, it is unclear if “an adhesive material”, in line 4, is the same as the “transparent adhesive material” in line 9 of claim 30, or a different adhesive.
Claim 34 is rendered indefinite since it is unclear if “an adhesive material”, is the same as the “transparent adhesive material” defined in claim 27, or  different adhesive. Since there only appears to be a single adhesive coating on each interior surface, Examiner suggests canceling claim 34.

Allowable Subject Matter
Claims 1-3, 5-9, 12-31 and 33 are allowed.
Claims 4, 32 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.